DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on March 31, 2022. Claims 1, 2, 4, 6, 10, 11, 13, 15  and 19-20 have been amended, claims 8-9 and 17-18 have been canceled, and claims 21-25 have been added. 
Currently claims 1-7, 10-16 and 19-25 are pending. Claims 1 and 10, and 19 are independent.  


Response to Amendments
Applicant’s amendments to claims 1, 2, 4, 6, 10, 11, 13, 15  and 19-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-7, 10-16 and 19-25 is maintained.



Response to Arguments
Applicant’s amendments filed on March 31, 2022 have been fully considered and are persuasive.
In the Remarks on page 15, Applicant argues Louie’s propensity score does not correspond to “performance measures for the private jet route that is based on the aggregated membership amounts attributed to the private jet route and an estimated operator amount for the private jet route, wherein the set of performance metrics comprises performance measures for the private jet route that are based on a combination of the aggregated membership amounts attributed to the private jet route and an estimated operator amount for the private jet route.” as claimed. 
The closest art of Bays et al., (US 2002/0141378) discloses a method for evaluating a performance metric of routing data over a computer network by testing the performance of the path with respect to a plurality of performance metrics, and aggregating the weighting performance metrics to yield an aggregated performance value for each path (see claims 21-23). However, Bays et al., and the cited reference fail to teach computing for each private jet route in the set of private jet routes and based at least on the aggregated membership amounts, a set of performance metrics that indicate performance of the private jet route relative to each of one or more other private jet routes, wherein the set of performance metrics comprises performance measures for the private jet route that are based on a combination of the aggregated membership amounts attributed to the private jet route and an estimated operator amount for the private jet route. Therefore, the 35 U.S.C. § 103 rejection is withdrawn in response to Application’s amendments.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-16 and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-8 and 21-25 are directed to a system comprising one or more front-end servers and one or more back-end servers, which falls within the statutory category of a machine; claims 10-16 are directed to a method for providing data in response to requests, which falls within the statutory category of a process; and claims 19-20 are directed to a non-transitory computer storage medium with a computer program, which falls within the statutory category of a product; and. Thus, Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative. Claim 10 recites the limitations of “obtaining membership data indicating at least a membership amount provided by the client to access the private jet service, selecting, based on a type and/or amount of available data in the membership data for the client, a given membership data model from a set of membership data attribution models that are each configured to process data differently based on the type and/or amount of available data to attribute the membership amount provided by the client, determining whether the membership data for the client includes one or more of (i) data specifying at least one private jet segment on which the client claimed a spot or (ii) a geographic identifier that identifies a primary geographic location of a primary residence of the client, selecting the given membership data attribution model for attributing membership amount provided by the client to a subset of a set of private jet routes, processing the giving membership attribution model using the membership data for the client, thereby attributing a respective portion of the membership amount provided by the client to each private jet route in the respective subset of one or more private jet routes for the given membership data attribution model, aggregating membership amounts attributed to the private jet rout for a plurality of the clients, computing a set of performance metrics…”. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “by the data processing apparatus” for updating an interface and transmitting the data to an electronic device, nothing in the claim precludes the steps from practically being performed in the human mind (including observation, evaluation, judgment, opinion). For example, the claim encompasses the user can manually obtain the membership data, determining the type of membership data..., aggregate the membership amounts attributed to the private jet route for at least a subset of the clients, and computing a set of performance metrics in the mind, or by a human using a pen and paper. Dependent claims 11-17 recite the similar limitations of determining and selecting do not take the claims out of the mental process grouping. Therefore, under the 2019 Guidance, the limitations are fall within the mental process grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 10 recites the additional elements of “by the data processing apparatus” for performing the steps. These additional elements, when considered individually and as an ordered combination, are recited at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving requests over a data communication network, updating an interface and transmitting data over a network to an electronic device.  Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 10 recites the additional elements of “by the data processing apparatus” for performing the steps. The Specification discloses “a data processing apparatus” at a high level of generality of generic computer components (e.g., back-end servers 114) including a segment scheduling engine 116, a spot assessment engine 118, a segment sourcing engine 120, a route analytics engine 122, and a membership engine. See ¶ 36. Reciting these additional elements in the claim is invoked as tools to perform the existing processes and merely adding the words “apply it” or using “a particular machine” with an abstract idea, these servers may simply perform generic computer functions including receiving, manipulating and transmitting data over a network, at best, the data processing apparatus may perform the steps of receiving data, manipulating the data and transmitting data over a network to display the information to user. However, generic computer functions including receiving, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of the computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
For the foregoing reasons, claims 10-17 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—system claims 1-8 and 21-25 and product claims 19-20 parallel claims 10-17—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eagle, III (US 8781858 B2) discloses a method for scheduling private aircraft travel based on reservation service data from the owners or operators of private aircraft availability information including reservation criteria for an empty leg.
Bays et al., (US 2002/0141378) discloses a method for controlling the routing of data among autonomous system or organizations for dynamic modification of routing policy based on current internet performance.
Lopes et al., (US 2018/0184352) discloses a system for determining performance characteristics for each one of the plurality of distinct network connections.
“Traffic Flow Management in the National Airspace System”, by Air Traffic Organization, October 2009.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624